Citation Nr: 1611188	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

2.  Entitlement to service connection for a nerve disorder, to include peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from October 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Des Moines, Iowa, respectively.  

In October 2014, the Board denied the Veteran's claim for service connection for a nerve disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court vacated the October 2014 Board decision regarding the claim for a nerve disorder and remanded the case to the Board for further proceedings consistent with a December 2015 Joint Motion for Remand (Joint Motion). 

Additionally, in October 2014, the Board remanded the issues of entitlement to service connection for a lung disorder and residuals of a traumatic brain injury for further development.  That development was completed, and those issues have been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the Joint Motion, the parties indicated that a VA examination was warranted for the claim for service connection for a nerve disorder due to herbicide exposure.  In this regard, it was noted that the Veteran has a diagnosis of peripheral neuropathy, he is presumed to have been exposed to herbicides in service, and that the Veteran's wife provided statements that that reported left arm and shoulder numbness shortly upon his return from Vietnam.  Accordingly, the Board finds that the Veteran should be afforded an examination to determine the nature and etiology of any current nerve disorder.  

In the October 2014 remand, the Board instructed the AOJ to provide the Veteran with an examination to determine the nature and etiology of any current lung disorder.  The Board specifically directed the examiner "to discuss the January 2009 private opinion, as well as identified risk factors such as the Veteran's cigarette smoking history, continued ambient dust, fume, and livestock exposure and environmental temperature extremes."  In a January 2009 private treatment record, the Veteran's private physician noted a diagnosis of COPD with anatomic emphysema and possible element of interstitial pulmonary fibrosis with past active duty in Vietnam with Agent Orange exposure and ongoing tobacco exposure (up until five to six years before), as well as continued ambient dust, fume, and livestock exposure and environmental temperature extremes.  It was noted all of those factors may be contributing to his respiratory symptoms.  

The Veteran was subsequently provided an examination in March 2015, and the examiner opined that it was less likely as not that the Veteran's current COPD was related to service, specifically his exposure to Agent Orange.  In support of his opinion, he noted that the Veteran's lung disorder manifested long after his military service and that the occurrence most likely would have been in the immediate timeframe (within five to ten years) rather over 30 years later.  He added that the Veteran had an estimated 37 plus pack year history of smoking and that it has been established that tobacco smoking played a large role in the development of COPD.  Nevertheless, the examiner did not address the January 2009 private opinion or the role of the Veteran's continued exposure to ambient dust, fume, and livestock and environmental temperature extremes, as directed by the Board.  Therefore, on remand, another opinion must be obtained.  

In the October 2014 remand, the Board also noted that there was conflicting opinions as to whether the Veteran has residuals of a claimed traumatic brain injury, to include cognitive difficulties, and direct that the AOJ to provide the Veteran with an examination.  He was afforded a VA examination in March 2015.  Upon review of the medical record and evaluation of the Veteran, the examiner determined that the Veteran did not have then or had never had a traumatic brain injury or any residuals thereof.  A physical examination of the Veteran revealed no complaints of impairment of memory, attention, concentration, or excessive functions; normal judgment; routinely appropriate social interaction; consistent orientation to person, place, time, and situation; normal motor activity; normal visual spatial orientation; no subjective symptoms; no neurobehavioral effects; normal consciousness; and ability to communicate and comprehend spoken and written language.  The examiner specifically determined that the Veteran did not have any subjective symptoms or any mental, physical, neurological conditions, or residuals attributable to a traumatic brain injury.  The examiner indicated that neuropsychological testing was not performed.  He diagnosed the Veteran with mild to moderate concussion without residuals, but there were no clear service treatment documentation that would support a diagnosis of head injury.  

Nevertheless, the March 2015 VA examiner indicated that neuropsychological testing was not performed, and it is unclear whether such testing would have been useful in this case given the discrepancy as to whether the Veteran currently has residuals of a traumatic brain injury.  Furthermore, although the examiner determined that the Veteran had a concussion, he did not address whether that condition was related to service and instead focused his conclusion on the lack of documentation during service.  Therefore, an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a nerve disorder, a lung disorder, and a traumatic brain injury or residuals thereof.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current nerve disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

A compete history should be obtained from the Veteran and/or his wife.  It should be noted that the Veteran and his wife are competent to attest to factual matters of which they have first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran and/or his wife, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current nerve disorder is related to his military service, to specifically include exposure to herbicides therein.  

The examiner should address the Veteran's wife's statement that the Veteran complained of left shoulder/ arm numbness shortly upon his return from Vietnam.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current lung disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

A compete history should be obtained from the Veteran and/or his wife.  It should be noted that the Veteran and his wife are competent to attest to factual matters of which they have first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran and/or his wife, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed lung disorder is related to his military service, to include his exposure to herbicide agents in Vietnam.

In rendering this opinion, the examiner should considered the January 2009 private opinion, as well as identified risk factors such as the Veteran's cigarette smoking history; continued ambient dust, fume, and livestock exposure; and environmental temperature extremes.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current residuals of a traumatic brain injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should specifically determine whether neuropsychological testing should be performed, and if not, he or she should provide an explanation for not providing such an evaluation.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  This review should include pertinent VA treatment records and the March 2011 psychiatric and TBI examination reports

A compete history should be obtained from the Veteran and/or his wife.  It should be noted that the Veteran and his wife are competent to attest to factual matters of which they have first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran and/or his wife, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a traumatic brain injury or residuals thereof, to include a concussion, that are related to his military service.  In rendering this opinion, he or she should address the March 2015 VA examiner's finding that he had a concussion.  As noted above, the examiner should further address whether any neuropsychological testing is needed.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




